IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-20065
                        Conference Calendar



ROQUE T. ARANDA,

                                         Plaintiff-Appellant,

versus

RICK PERRY, Governor; WAYNE SCOTT, Director, Texas
Department of Criminal Justice; GERALD BARRETT; U.S.
DEPARTMENT OF JUSTICE - INS DIVISION; JOHN ASHCROFT, U.S.
Attorney General; GARY JOHNSON, DIRECTOR, TEXAS DEPARTMENT OF
CRIMINAL JUSTICE, INSTITUTIONAL DIVISION,

                                         Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-00-CV-2532
                       --------------------
                           June 13, 2001

Before WIENER, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     Roque T. Aranda, Texas prisoner # 805045, appeals the

district court's dismissal without prejudice of his 42 U.S.C.

§ 1983 complaint for failure to comply with a court order.   He

also appeals the district court’s order denying him permission to

file a new 42 U.S.C. § 1983 complaint.

     Aranda has failed to brief the relevant issues, as he has

provided neither argument nor authorities to show that the

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 01-20065
                                  -2-

district court erred in dismissing his suit or in denying him

permission to file a new complaint.     See Yohey v. Collins, 985

F.2d 222, 225 (5th Cir. 1993).    Accordingly, this appeal is

dismissed as frivolous.    5th Cir. R. 42.2.

     The three-strikes provision of 28 U.S.C. § 1915(g)

"prohibits a prisoner from proceeding IFP if he has had three

actions or appeals dismissed for frivolousness, maliciousness, or

failure to state a claim."     Carson v. Johnson, 112 F.3d 818, 819

(5th Cir. 1997)(citing Adepegba v. Hammons, 103 F.3d 383, 385

(5th Cir. 1996)).   Aranda has previously had at least five

strikes against him.     Aranda v. Key, No. 00-10849 (5th Cir. Feb.

14, 2001)(imposing 28 U.S.C. § 1915(g) bar); Aranda v. Shaw, No.

00-10844 (5th Cir. Feb. 14, 2001)(imposing 28 U.S.C. § 1915(g)

bar); Aranda v. Millsaps, No. 99-11394 (5th Cir. Aug. 29, 2000).

Additionally, Aranda has recently been reminded of the § 1915(g)

bar in five other appeals which were before this court.     See

Aranda v. Cason, No. 00-10848 (5th Cir. Apr. 12, 2001); Aranda v.

Wilson, No. 00-21035 (5th Cir. Apr. 12, 2001); Aranda v. Hirsch,

No. 00-10850 (5th Cir. Apr. 12, 2001); Aranda v. Scott, No. 00-

21129 (5th Cir. Apr. 12, 2001); Aranda v. Wilson, No. 00-20968

(5th Cir. Apr. 12, 2001).    Aranda filed this appeal before the

§ 1915(g) bar was imposed.    He is reminded that he may no longer

proceed IFP in any civil action or appeal filed while he is

incarcerated or detained in any facility unless he is under

imminent danger of serious physical injury.    See 28 U.S.C.

§ 1915(g).

     APPEAL DISMISSED.